DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the After Final Amendment filed on May 23, 2022.
Claims 4, 6, 11, 13, and 18 are cancelled. 
Claims 1-3, 5, 7-10, 12, 14-17, and 19-21 are currently pending and have been examined.

Examiner' s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Raffi Gostanian on June 1, 2022.
The application has been amended as follows:

Claim 5 (Currently Amended) The method of claim 1 [[4]], wherein the referral path comprises a record of the plurality of account profiles and websites on which the chain of sharing events were sequentially posted.

Claim 8 (Currently amended) An apparatus, comprising: 

a hardware processor [[configured to]] programmed to:
receive a chain of digital signatures of a plurality of account profiles corresponding to a chain of sharing events of content in which content originally posted by an originator on a website is sequentially re-posted by one or more other account profiles on one or more different websites, respectively; 
identify that the chain of sharing events includes a new sharing event including a new re-posting of the content originally posted by the originator based on a new nested digital signature in the chain of digital signatures which is signed over other nested digital signatures in the chain of digital signatures; 
generate a smart contract comprising the chain of digital signatures corresponding to the chain of sharing events including the new sharing event; and 
store the generated smart contract in a blockchain; 
wherein a referral path used to perform the chain of sharing events is determined, and an allocation of results to the plurality of account profiles associated with the chain of sharing events is determined based on the referral path.

Claim 9 (Currently Amended) The apparatus of claim 8, wherein the processor [[is further configured to]] executes a script that causes the chain of sharing events to be stored in the blockchain.

Claim 12 (Currently Amended) The apparatus of claim 8 [[11]], wherein the referral path comprises a record of the plurality of account profiles and websites on which the chain of sharing events were sequentially posted.

Claim 14 (Currently Amended) The apparatus of claim 8, wherein the processor [[is further configured to]] creates a list of the plurality of account profiles which performed the chain of sharing events; and store the list in the smart contract.
Claim 15 (Currently amended) A non-transitory computer readable storage medium [[configured to store]] storing instructions that when executed cause a processor to perform: 
receiving a chain of digital signatures of a plurality of account profiles corresponding to a chain of sharing events of content in which content originally posted by an originator on a website is sequentially re-posted by one or more other account profiles on one or more different websites, respectively; 
identifying that the chain of sharing events includes a new sharing event including a new re-posting of the content originally posted by the originator based on a new nested digital signature in the chain of digital signatures which is signed over other nested digital signatures in the chain of digital signatures; 
generating a smart contract comprising the chain of digital signatures corresponding to the chain of sharing events including the new sharing event; and Page 4 of 7Serial No.: 16/004,598 
storing the generated smart contract in a blockchain; 
wherein a referral path used to perform the chain of sharing events is determined, and 
an allocation of results to the plurality of account profiles associated with the chain of sharing events is determined based on the referral path.  

Claim 16 (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the processor [[is further configured to perform:]]
[[executing]] executes a script that causes the chain of sharing events to be stored in the blockchain.

Claim 19 (Currently Amended) The non-transitory computer readable storage medium of claim 15 [[18]], wherein the referral path comprises a record of the plurality of account profiles and websites on which the chain of sharing events were sequentially posted. 

Claim 20 (Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the processor [[is further configured to perform:]] 
[[creating]] creates a list of the plurality of account profiles which performed the chain of sharing events; and 
[[storing]] stores the list in the smart contract.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-32 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.” Id. An exception to this rule is where “means for” language is used. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Watanabe et al. (US 2018/0205555), Ogawa et al. (US 2016/0071162), and McLean (US 2007/0207780).
The prior art of record discloses a conventional system and method for contract agreement.
The prior art of record, however, does not teach at least these elements of claims 1, 8, and 15:
receiving a chain of digital signatures of a plurality of account profiles corresponding to a chain of sharing events of content in which content originally posted by an originator on a website is sequentially re-posted by one or more other account profiles on one or more different websites, respectively; 
identifying that the chain of sharing events includes a new sharing event including a new re-posting of the content originally posted by the originator based on a new nested digital signature in the chain of digital signatures which is signed over other nested digital signatures in the chain of digital signatures; 
generating a smart contract comprising the chain of digital signatures corresponding to the chain of sharing events including the new sharing event; and 
storing the generated smart contract in a blockchain;
wherein a referral path used to perform the chain of sharing events is determined, and an allocation of results to the plurality of account profiles associated with the chain of sharing events is determined based on the referral path.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally a smart contract comprising a chain of digital signatures corresponding to a chain of sharing events including a new sharing event of reposting content to a different website does not include determining a referral path and an allocation of results to a plurality of account profiles.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Ben-Reuven et al. (US 2021/0119785) discloses referral tracking using blockchain.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621